Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 2007, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not comply with registration requirements.
Claimant stopped working for the employer on December 17, 2005, but did not file a claim for unemployment insurance benefits until January 11, 2006. Following extended proceedings, the Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits from December 18, 2005 through January 8, 2006 because he did not comply with registration requirements. Claimant now appeals.
We affirm. It is well settled that “[certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860 [1998]). While compliance may be excused for good cause shown, this is a factual question for the Board to resolve (see Matter of Breton [Commissioner of Labor], 30 AD3d 661, 662 [2006]). Here, claimant did not timely file his claim in accordance with the statutory and regulatory requirements (see Labor Law § 596 [1]; 12 NYCRR 473.1). He asserts that he was unfamiliar with the time period for doing so and that until he consulted with an attorney, he did not know that he could apply. In view of this (see e.g. Matter of Rosado [Commissioner of Labor], 275 AD2d 848 [2000]) and given that claimant’s omission was not due to any misinformation that he received from the local unemploy*1164ment insurance office (see e.g. Matter of Lang [Commissioner of Labor], 9 AD3d 648, 649 [2004]), the Board could reasonably conclude that good cause did not exist for claimant’s inaction. Accordingly, substantial evidence supports the Board’s finding that claimant was ineligible to receive benefits because he did not comply with registration requirements.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.